       Case 1:19-cr-00520-VM Document 21 Filed 08/28/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                    8/28/2020
---------------------------------X
UNITED STATES OF AMERICA,        :
                                 :
                                 :              19 CR 520(VM)
          -against-              :                 ORDER
                                 :
JUAN PABLO DE LA CRUZ MENDOZA,   :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     The Government, with consent of counsel for the above-
captioned defendant (see attached letter), requests that the
conference currently scheduled for September 4, 2020 at 4:00 p.m.
be adjourned. The conference shall be scheduled for September 3,
2021 at 4:00 p.m.

     It is hereby ordered that the time until September 3, 2021
shall be excluded from speedy trial calculations. This order of
exclusion of time is made pursuant to 18 U.S.C. § 3161(h)(3),
because of the unavailability of the defendant.

SO ORDERED.

Dated: New York, New York
       28 August 2020


                                       _______________________
                                             Victor Marrero
                                                U.S.D.J.
          Case 1:19-cr-00520-VM Document 21
                                         20 Filed 08/28/20
                                                   08/27/20 Page 2  1 of 2
                                                                         1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                    August 27, 2020

BY ECF
The Honorable Victor Marrero
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:    United States v. de la Cruz Mendoza, 19 Cr. 520 (VM)

Dear Judge Marrero:

         The Government respectfully submits this letter, with the consent of defense counsel, to
request the status conference scheduled for Friday, September 4, 2020, at 4:00 p.m., be adjourned
in light of the defendant’s apparent absconding and his whereabouts being unknown.

        The Government respectfully submits that the time between September 4, 2020, and
whenever the defendant’s appearance can be obtained, shall be excluded from the time limits set
forth in the Speedy Trial Act, pursuant to Title 18, United States Code, Section 3161(h)(3).


                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney

                                                By: /s/                             .
                                                   Daniel H. Wolf
                                                   Assistant United States Attorney
                                                   (212) 637-2337
